DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1) the electrolyte solution containing lithium fluorosulfonate as the component (IV).
(2) the electrolyte solution containing a O=S-F bond-containing compound represented by the general formula (2) as the component (IV).
(3) the electrolyte solution containing a O=P-F bond-containing compound represented by the general formula (3) as the component (IV).
(4) the electrolyte solution containing a P(=O)F2 bond-containing compound represented by the general formula (4) as the component (IV).
(5) the electrolyte solution containing a compound represented by the general formula (5) or by the general formula (6) as the component (IV).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-11, 17 and 18.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species (1)-(5) lack unity of invention because even though the inventions of these groups require the technical feature of an electrolyte solution for a nonaqueous electrolyte battery, the nonaqueous electrolyte battery comprising a positive electrode that includes one or more kinds of oxides each containing nickel as a positive electrode active material wherein the amount of nickel contained relative to a metal content of the positive electrode active material is 30 to 100 mass%, the electrolyte solution comprising the following components: (I) a nonaqueous organic solvent, (II) an ionic salt as a solute, (III) at least one kind selected from the group consisting of compounds represented by the general formula (1), and a component (IV) wherein the concentration of the component (IV) is 0.01 to 5.00 mass% with respect to 100 mass% of the total mass of the components (I) to (IV), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2016-157679 A (Kubo) (US 2018/0034103 is cited as an English language equivalent). 
Kubo discloses an electrolyte solution for a nonaqueous electrolyte battery [0021], the nonaqueous electrolyte battery comprising a positive electrode [0044], [0082] that includes one or more kinds of oxides each containing nickel (LiNiO2, LiNi1/3Mn1/3Co1/3O2, LiNi0.8Co0.15Al0.05O2) as a positive electrode active material wherein the amount of nickel contained relative to a metal content of the positive electrode active material is 30 to 100 mass% [0085], [0092], [0108], the electrolyte solution comprising the following components: (I) a nonaqueous organic solvent [0021], [0043], [0077], (II) an ionic salt as a solute [0042], [0078], (III) at least one kind selected from the group consisting of compounds represented by the general formula (1) (silane compound represented by the general formula (1) as a first compound) [0021]-[0025], [0035]-[0036], [0052]-[0054], [0056], and a component (IV) (fluorine-containing compounds represented by the general formulae (2) to (9) as a second compound) [0021] wherein the concentration of the component (IV) is 0.01 to 5.00 mass% with respect to 100 mass% of the total mass of the components (I) to (IV) [0065].
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of Species (1)-(5) are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  Each of the alternatives have a mutually exclusive formula, there is no structure that is common to all of the alternatives, and the alternatives are based on different heteroatoms.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727